UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of Date of Report: April 1, 2009 (Date of earliest event reported) CMG HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 000-51770 87-0733770 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5601 Biscayne Boulevard Miami, FL 33137 (Address of principal executive offices) (Zip Code) (305) 751-1667 (Registrant’s telephone no., including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION2 - FINANCIAL INFORMATION Item 2.01Completion of Acquisition or Disposition of Assets. Effective April 1, 2009 , the Registrant, through a wholly owned subsidiary CMGO Events Marketing, Inc., a Nevada corporation, completed the acquisition of the assets ofThe Experiential Agency, Inc. SIGNATURE CMG HOLDINGS, INC. (Registrant) Date: May 20, 2009 By: /s/ ALAN MORELL Alan Morell Chief Executive Officer (Duly Authorized Officer) Date: May 20, 2009 By: /s/ JAMES J. ENNIS James J. Ennis Chief Financial Officer (Principal Financial and Accounting Officer) 2
